Title: To James Madison from Edmund Pendleton, 1 September 1783
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virginia Septr. 1. 1783.
From yr. favr. of the 19th. past, I find Congress have at length negated a return to Philada., I am sorry the question was brought on in a manner not quite honourable, because every proceeding of that sort lessens the dignity of Congress, & gives a Precedent for Chicane, wch. increases jealousy & danger in our great Council. It is now reported that you have fix’d on Annapolis for your permanent Seat, to which I give no Credit, since the question had not been agitated when yours came away, Tho’ a return to Philada. being now laid aside, I expect the Straitness of yr. Accommodations at Prince Town, will hasten a decision of the great Question.
I had just heard that Mr. Jones was gone to Phila., where I hope he arrived safe & is well, pray present him my best respects. If he means to stay at Congress, I shall hope to hear from him, & will make my Complts. to him.
I see great Propriety in the protection from Insults to Congress & foreign Ministers wch. you mention; and that it will be very imperfectly afforded, if made to depend on the Government of the State you sit in, reason suggests, & experience has proved—and to effect yr. purpose, there are two ways which seem to present themselves to yr. choice and that of the Citizens concern’d, who from the true principles of our Government, & of reason, must be consulted on the Occasion. The first is to cede to Congress the whole intire Sovereignty in the limited district, with all the legislative, Executive & Judiciary Powers. The other to reserve to the State the Legislative powers, and give the appointment & control of the Executive & Judiciary Officers to Congress. I have not sufficiently examined either proposition, to satisfy my self which ought to have the preference, or whether either is admissible, but think at present the first most Eligible, if it was not for the Objection, that to make Congress the Legislative for a people who are not concerned in their election, is a violation of fundamental rights, & introduces despotism. Cannot this be remedied by making Congress the Executive, & allowing the Citizens to choose representatives to make laws for the Society, with a Negative only in Congress?
It would seem right when the limits are fixed, to call a Convention of the People within it, to consult with Congress & form a Government that might best answer their purposes, as they would become a new & distinct Society. These hints, crude as usual, are at yr. service, to make what use you please of.
[We have at length had very fine rains, but according to the state of all sublunary things, are now under great anxiety, lest our Crops should be nip’d by a Frost, the wind blowing very bleak from the North; however we must be Satisfied with whatever happens. I am very truly Dr Sir Yr affe friend.
Edmd Pendleton]
Do you know what is become of poor Jo: Chew? I suppose he must share the common State of not being allowed to return & to begin the world anew in Nova Scarcity.
 